Citation Nr: 1512393	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to March 1989.  The Veteran also had prior service in the United States Air Force Reserve from April 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined new and material evidence had not been received sufficient to reopen the above claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran claimed service connection for bilateral hearing loss and tinnitus.  The claims were denied in a November 2009 rating decision.  The Veteran was notified of the decision the same month but did not respond.  In October 2010, the Veteran submitted new claims for entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were denied in a December 2010 rating decision for lack of new and material evidence.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board notes the Veteran was issued notice on the necessary evidence to substantiate the claims for service connection in April 2009, prior to the November 2009 rating decision that initially denied his claim.  However, the RO did not issue the Veteran notice on how to reopen a previously denied claim prior to adjudicating the claim in December 2010.  The VA's duty to notify includes notifying a claimant of the evidentiary requirements for substantiating these claims of whether new and material evidence has been submitted to reopen the issues for entitlement to service connection.  Thus, the RO should send VCAA notice to the Veteran in compliance with 38 U.S.C.A. § 5103(a), specifically notifying the Veteran as to what new and material evidence is needed to support his claims to reopen, which are listed on the title page of this action, what evidence VA will develop, and what evidence the Veteran must furnish to warrant a favorable decision.

Accordingly, the case is REMANDED for the following action:

1.   The RO must provide VCAA notice to the Veteran regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus, to include notice of the evidentiary requirements for substantiating his claims to reopen based on new and material evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The notice should specifically notify the Veteran as to what new and material evidence is needed to support his claims to reopen, which are listed on the title page of this action, what evidence VA will develop, and what evidence the veteran must furnish to warrant a favorable decision. 

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




